DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 22 November 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 calls for a multiplexing unit to “receive at least one or more of the electrodes”. It is entirely unclear how a multiplexing unit can receive a physical object, as a multiplexing unit is used to handle signals. It appears the claim intends to call for the multiplexing unit to receive signals from at least one or more of the electrodes; for the purposes of examination it will be treated as such but correction is required.

Claims 1-10 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “array” in claim 1 is used by the claim to mean “at least one,” while the accepted meaning is “a rectangular arrangement of quantities in rows and columns, as in a matrix” (https://www.ahdictionary.com/word/search.html?q=array ) or at least “a large number” (https://www.merriam-webster.com/dictionary/array), .” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6-10, 21, 25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxley (US 2014/0288667).
Regarding claim 1, Oxley discloses an implantable medical device (abstract) comprising: 
an array of electrodes (elements 14) configured for insertion into a blood vessel of a head or brain (paragraph [0016]), the array comprising one or more electrodes configured to record or stimulate electrical activity in brain tissue (paragraphs [0015], [0016]); and 
a substrate including an electrically insulating material supporting the array of electrodes (element 16).  
Regarding claim 2, Oxley further discloses that each of the electrodes comprises at least one of gold, silver, platinum, or platinum-iridium (paragraph [0017]) and each of the electrodes has a diameter between about 5 to 250 microns (FIG. 1-3, para[0084],[0159]-[0161]; to scale).  
Regarding claim 5, Oxley further discloses that the one or more electrodes in the array are connected to an embedded multiplexing unit configured to function within a blood vessel (paragraph [0062], [0212]).  
Regarding claim 6, Oxley further discloses an embedded multiplexing unit configured to receive signals from at least one of the one or more electrodes in the array of electrodes (paragraphs [0062], [0212]).  
Regarding claim 7, Oxley further disclose that the embedded multiplexing unit comprises an on-board amplifier and an analog-to-digital converter (paragraph [0212]).  
Regarding claim 8, Oxley further discloses a wired connector configured to receive one or more electrical connections from the array of electrodes (paragraph [0032]).  
Regarding claim 9, Oxley further discloses a transcutaneous connector configured to connect the wired connector to an externally wearable unit (paragraph [0032], [0054], [0223]).  
Regarding claim 10, Oxley further discloses a subcutaneous connector configured to connect the wired connector to a subcutaneously implanted unit (paragraph [0222]).   
Regarding claim 21, Oxley further discloses that the substrate comprises a catheter (paragraph [0037], [0039]), wherein the array of electrodes is disposed on an exterior surface of the catheter and the electrically insulating material at least partially forms a wall of the catheter (paragraph [0039]).  
Regarding claim 25, Oxley further discloses that the substrate comprises a collapsible stent, wherein the array of electrodes is disposed on an exterior surface of the collapsible stent and the electrically insulating material at least partially forms the collapsible stent (paragraph [0157], [0158], [0160]).  
Regarding claim 27, Oxley further discloses that the collapsible stent comprises a closed-cell design, wherein the collapsible stent is configured to deploy from a collapsed configuration to an expanded configuration, wherein the collapsible stent is configured to return from the expanded configuration back to the collapsed configuration, and wherein the collapsible stent is configured to be re-deployed from the collapsed configuration back to the expanded configuration (paragraph [0038], [0159], [0173]).  

Claim(s) 1, 2, 5, 6, 8, 10, 25, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opie (US 2018/0236221).
Regarding claim 1, Opie discloses an implantable medical device comprising: 
an array of electrodes configured for insertion into a blood vessel of a head or brain, the array comprising one or more electrodes configured to record or stimulate electrical activity in brain tissue (paragraphs [0175], [0176]); and 
a substrate including an electrically insulating material supporting the array of electrodes (paragraph [0096]).  
Regarding claim 2, Opie further discloses that each of the electrodes comprises at least one of gold, silver, platinum, or platinum-iridium (paragraph [0085]) and each of the electrodes has a diameter between about 5 to 250 microns (paragraph [0098], figure 5D to scale; paragraph [0129]-[0131]).  
Regarding claim 5, Opie further discloses that the one or more electrodes in the array are connected to an embedded multiplexing unit configured to function within a blood vessel (paragraph [0125]).  
Regarding claim 6, Opie further discloses an embedded multiplexing unit configured to receive at least one of the one or more electrodes in the array of electrodes (paragraph [0125]).  
Regarding claim 8, Opie further discloses a wired connector configured to receive one or more electrical connections from the array of electrodes (elements 152).  
Regarding claim 10, Opie further discloses a subcutaneous connector (elements 151) configured to connect the wired connector to a subcutaneously implanted unit (element 12, figure 2B; paragraph [0069]).   
Regarding claim 25, Opie further discloses that the substrate comprises a collapsible stent, wherein the array of electrodes is disposed on an exterior surface of the collapsible stent and the electrically insulating material at least partially forms the collapsible stent (paragraph [0085], [0096]).  
Regarding claim 27, Opie further discloses that the collapsible stent comprises a closed-cell design (figure 5D), wherein the collapsible stent is configured to deploy from a collapsed configuration to an expanded configuration, wherein the collapsible stent is configured to return from the expanded configuration back to the collapsed configuration, and wherein the collapsible stent is configured to be re-deployed from the collapsed configuration back to the expanded configuration (paragraph [0069]).  
Regarding claim 28, Opie further discloses that a first distance between the one or more electrodes of the array of electrodes in the expanded configuration is greater than a second distance between the one or more electrodes of the array of electrodes in the collapsed configuration (inherent with electrodes mounted directly on an expandable stent as shown in figure 5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxley in view of Llinas (US 2010/0106259).
Oxley does not explicitly call for the electrically insulating material to comprise a hydrophilic polymer. Llinas teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a head or brain (paragraph [0020], [0090]) and an electrically insulating material supporting the electrodes, where the electrically insulating material comprises a hydrophilic polymer (paragraph [0059]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Oxley with the insulating material comprising a hydrophilic polymer, as taught by Llinas, in order to provide desired properties within the user’s body.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Llinas (US 2010/0106259).
Opie does not explicitly call for the electrically insulating material to comprise a hydrophilic polymer. Llinas teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a head or brain (paragraph [0020], [0090]) and an electrically insulating material supporting the electrodes, where the electrically insulating material comprises a hydrophilic polymer (paragraph [0059]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Opie with the insulating material comprising a hydrophilic polymer, as taught by Llinas, in order to provide desired properties within the user’s body.

Claim(s) 4, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxley in view of Rapoport (US 2018/0078767).
Regarding claim 4, Oxley does not specify how the one or more electrodes are fabricated. Rapoport teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel of a head or brain (abstract, paragraph [0027], [0028]), where the one or more electrodes are fabricated on a scaffold using lithography, 3D printing, electroplating, or a covalent-type bonding processes (paragraph [0061]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Oxley using lithography, 3D printing, electroplating, or a covalent-type bonding processes to fabricate the one or more electrodes, as taught by Rapoport, because Oxley does not provide an indication of how the electrodes should be fabricated and Rapoport indicates that such methods are known in the art.
Regarding claim 22, Oxley does not call for at least one electrode of the one or more electrodes at a distal tip of the catheter to comprise a radiopaque marker. Rapoport teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel of a head or brain (abstract, paragraph [0027], [0028]), where at least one of the electrodes at a distal tip comprises a radio-opaque marker (paragraph [0077], [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Oxley with at least one electrode at a distal tip of the catheter also comprising a radio-opaque marker, as taught by Rapoport, in order to allow visualization of the position of the device.
Regarding claim 26, Oxley does not call for the electrically insulating material to comprise polyether ether ketone (PEEK). Rapoport teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel of a head or brain (abstract, paragraph [0027], [0028]), where the electrodes may be mounted on a polyether ether ketone (PEEK) substrate (paragraph [0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Oxley using a PEEK substrate, as taught by Rapoport, in order to provide sufficient rigidity to support the electrodes while retaining some flexibility (paragraph [0055] of Rapoport).  

Claim(s) 4, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Rapoport (US 2018/0078767).
Regarding claim 4, Opie does not specify how the one or more electrodes are fabricated. Rapoport teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel of a head or brain (abstract, paragraph [0027], [0028]), where the one or more electrodes are fabricated on a scaffold using lithography, 3D printing, electroplating, or a covalent-type bonding processes (paragraph [0061]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Opie using lithography, 3D printing, electroplating, or a covalent-type bonding processes to fabricate the one or more electrodes, as taught by Rapoport, because Opie does not provide an indication of how the electrodes should be fabricated and Rapoport indicates that such methods are known in the art.
Regarding claim 22, Opie does not call for at least one electrode of the one or more electrodes at a distal tip of the catheter to comprise a radiopaque marker. Rapoport teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel of a head or brain (abstract, paragraph [0027], [0028]), where at least one of the electrodes at a distal tip comprises a radio-opaque marker (paragraph [0077], [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Opie with at least one electrode at a distal tip of the catheter also comprising a radio-opaque marker, as taught by Rapoport, in order to allow visualization of the position of the device.
Regarding claim 26, Opie does not call for the electrically insulating material to comprise polyether ether ketone (PEEK). Rapoport teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel of a head or brain (abstract, paragraph [0027], [0028]), where the electrodes may be mounted on a polyether ether ketone (PEEK) substrate (paragraph [0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Opie using a PEEK substrate, as taught by Rapoport, in order to provide sufficient rigidity to support the electrodes while retaining some flexibility (paragraph [0055] of Rapoport).  

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxley in view of Stone (US 2014/0180196).
Oxley does not provide specifics of how the electrodes and associated wires are configured. Stone teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel and/or a head or brain (paragraph [0143]), where each of the one or more electrodes are coupled to and positioned along one or more braided wires positioned within the wall of the catheter (paragraphs [0136], [0137]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Oxley using braided wires in the wall of the catheter coupled to the electrodes, as taught by Stone, in order to provide both a connection for signal transfer and additional stability to the catheter itself. 

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Stone (US 2014/0180196).
Opie does not provide specifics of how the electrodes and associated wires are configured. Stone teaches an implantable medical device comprising an array of one or more electrodes configured for insertion into a blood vessel and/or a head or brain (paragraph [0143]), where each of the one or more electrodes are coupled to and positioned along one or more braided wires positioned within the wall of the catheter (paragraphs [0136], [0137]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Opie using braided wires in the wall of the catheter coupled to the electrodes, as taught by Stone, in order to provide both a connection for signal transfer and additional stability to the catheter itself. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eskuri (US 2014/0066949).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791